OPINION
PER CURIAM.
Having considered the briefs, appendix and argument of counsel, we conclude that the District Court did not err in affirming the ruling of the Bankruptcy Court. The latter court’s determination that the settlement agreement between the Trustee and Parks — approved by the bankruptcy court, the validity of which is not open to challenge in this proceeding — intended to exempt the entire property itself, is not clearly erroneous, and it does not appear that the settlement agreement unambiguously provided otherwise.

AFFIRMED.